            Case 2:20-cv-01222-JCM-DJA Document 24 Filed 08/25/20 Page 1 of 3




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 4   Facsimile: 702.878.9995
     malarie@atllp.com
 5
     Attorneys for Defendant Wyndham Vacation Resorts, Inc.
 6   and Tom S. Palmer
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10                                                             Case No.: 2:20-1222-JCM-DJA
     SOCORRO CHAVEZ, individually; and JUAN
11   CHAVEZ, individually,

12                    Plaintiffs,                              STIPULATION AND ORDER TO
                                                               EXTEND DEADLINE FOR
13            vs.                                              DEFENDANT TOM S. PALMER TO
                                                               RESPOND TO FIRST AMENDED
14   WYNDHAM VACATION RESORTS, INC.;
     AND TOM S. PALMER, AN INDIVIDUAL,                         COMPLAINT
15   AND JOHN DOES 1-50,

16                    Defendants.

17

18          Defendant, Wyndham Vacation Resorts, Inc. (“WVR”) and Tom S. Palmer, by and through
19   their counsel, Armstrong Teasdale LLP, and Plaintiffs Socorro Chavez and Juan Chavez
20   (collectively, “Plaintiffs”), by and through their counsel, Albright, Stoddard, Warnick & Albright,
21   hereby move pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, to extend the deadline for
22   Defendant Tom S. Palmer to respond to the First Amended Complaint (ECF No. 10), which was filed
23   on July 17, 2020, and served on Mr. Palmer on August 5, 2020, by two (2) weeks so that Mr.
24   Palmer’s response would be due on September 9, 2020, instead of the current deadline of August 26,
25   2020. This is the first request to extend this particular deadline.
26          Good cause exists to extend the deadline for Mr. Palmer to respond to the First Amended
27   Complaint by two (2) weeks, or to September 9, 2020. Mr. Palmer requires some additional time to
28   respond to the First Amended Complaint and Plaintiffs do not oppose. This request is made in good
                                                         1
            Case 2:20-cv-01222-JCM-DJA Document 24 Filed 08/25/20 Page 2 of 3




 1   faith and is not intended to unreasonably delay this matter. In particular, this case was only recently
 2   filed and the parties have no yet held their case conference under Fed. R. Civ. P. 26(f).
 3          Based on the foregoing, the parties respectfully request that this Court extend Mr. Palmer’s
 4   deadline to respond to the First Amended Complaint by two (2) weeks, or to September 9, 2020.
 5
      Dated this 24th day of August, 2020.               Dated this 24th day of August, 2020.
 6

 7    ARMSTRONG TEASDALE LLP                             ALBRIGHT, STODDARD, WARNICK
                                                         & ALBRIGHT
 8
      By: /s/ Michelle D. Alarie                         By: /s/ Jorge L. Alvarez
 9       MICHELLE D. ALARIE, ESQ.                           G. MARK ALBRIGHT, ESQ.
         Nevada Bar No. 11894                               Nevada Bar No. 001394
10       3770 Howard Hughes Parkway, Suite 200              JORGE L. ALVAREZ, ESQ.
         Las Vegas, Nevada 89169                            Nevada Bar No. 014466
11
                                                            801 South Rancho Drive, Suite D-4
12    Attorneys for Defendant Wyndham Vacation              Las Vegas, Nevada 89106
      Resorts, Inc. and Tom S. Palmer
13                                                           Attorneys for Plaintiffs Socorro Chavez
                                                             and Juan Chavez
14

15                                                 ORDER

16                                                 IT IS SO ORDERED.
17
                                                   UNITED
                                                   UNITED STATES
                                                          STATESDISTRICT JUDGE
                                                                  MAGISTRATE JUDGE
18
                                                   DATE: August 25, 2020
19

20

21

22

23

24

25

26

27
28

                                                        2
           Case 2:20-cv-01222-JCM-DJA Document 24
                                               23 Filed 08/25/20
                                                        08/24/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5 (b), and Section IV of District of Nevada Electronic Filing
 3   Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 4   foregoing was served:
 5                 via electronic service to the address(es) shown below:
 6                  gma@albrightstoddard.com
                    jalvarez@albrightstoddard.com
 7

 8
                   via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-
 9                 class postage prepaid, on the date and to the address(es) shown below:
10                  G. Mark Albright, Esq.
11                  Jorge L. Alvarez, Esq.
                    ALBRIGHT, STODDARD, ET AL.
12                  801 South Ranch Dr., Ste. D-4
                    Las Vegas, NV 89106
13
                    Attorneys for Plaintiffs
14

15

16 Date: August 24, 2020                             /s/ Jessica Myrold
17                                                   An employee of Armstrong Teasdale LLP

18

19

20

21

22

23

24

25

26

27
28

                                                      3
